DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 9, 17, .  No claims have been added or canceled.  Claims 6, 7, 14, 15,  22 and 23 were canceled prior to previous office action. Thus, claims 1-5, 8-13, 16-21 and 24 remain pending in this application.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 12 September 2022 respect to
objection to claims 1, 9 and 17,
rejections of claims 1, 9 and 17 under U.S.C. § 112(a),
rejection to claims 1-5, 8-13, 16-21 and 24 under U.S.C. § 101, 
rejections of claims 1-4, 8-12 and 16-20 and 24 under 35 U.S.C. § 103 as being unpatentable over Bansal et al (US Pub. No.  20030009421 A1) in view of Madhavan et al (US Pub. No. 20170293669 A1), in further view of Skala et al (US Patent No. 10,354,325 B1), in further view of Dix et al (US Pub. No. 20120089502 A1),
rejections of claims 5, 13 and 21 under 35 U.S.C. § 103 as being unpatentable over Bansal in view of Madhavan, in further view of Skala, in further view of Dix, in further view of Novembre (US Pub. No. 20130317967 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and, in turn, withdraws objections.
Examiner acknowledges arguments regarding claims 1, 9 and 17 to overcome 35 U.S.C. § 112(a) rejections.  Arguments are persuasive and, in turn, Examiner withdraws rejections. 
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not totally persuasive.
Applicant argues subject matter eligibility in that the independent claims recite features that are of a purely technological nature and are unrelated to methods of organizing human activity [remarks page 16].  Examiner respectfully disagrees.
Examiner maintains that, under Step 2A- Prong One, independent claims 1, 9 and 17 are directed to the abstract idea of transferring the net asset amount for each of the plurality of parties.  In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations. Applicant’s arguments regarding the steps of, inter alia, "effectuating a trading platform, including interfacing the trading platform with a value unit repository (VUR)", "effectuating a clearing platform in response to effectuating the trading platform", "encrypting and decrypting data”, “maintaining and updating data in a database” and “monitoring trading” [remarks pages 16 and 17], do not indicate anything more than generally linking the use of the judicial exception (of transferring the net asset amount) in the technological environment the trading of cryptocurrency. 
Applicant’s arguments and amendments regarding subject matter eligibility of claims 9-13 and 16 as being directed to software per se are persuasive and hence, the additional rejection under 35 U.S.C. § 101 is withdrawn.
Rejections have been clarified herein in view of the claim amendments and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1, 9 and 17, clauses such as “to determining if the trading platform has been restarted” are merely statements of intended use which do not affect the method step of “monitoring the trading platform”.  Similar phrasing will be interpreted accordingly.
Regarding claims 1, 9 and 17, the clause “updating the balance information defined within the local balance datastore” is an optional limitation and, as such, is not further limiting if the trading platform has not been restarted.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1, 9 and 17 are objected to because in the representative limitation:
monitoring the trading platform to determining if the trading platform has been restarted;
“restarting” impels “starting from a stop” condition.  However, a “stop” condition is not claimed. Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 8-13, 16-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 and 8 are directed to a method of transferring the net asset amount for each of the plurality of parties which is a judicial exception of a commercial interaction which is a method of organizing human activity. 
Claim 1 recites, in part, a system for performing the steps of:
receiving one or more digitally-signed unmatched orders for bearer financial assets concerning a plurality of parties; and
executing one or more trades of the bearer financial assets between a first market participant and a second market participant including matching the one or more digitally-signed unmatched orders, and defining a batch of digitally-signed matched orders including the matched one or more digitally-signed unmatched orders;
anonymizing an identity of the first market participant and an identity of the second market participant such that the identity of the first market participant and the identity of the second market participant is only known by the VUR; and

clearing/ settling one or more trading accounts, clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades;
confirming an origin or integrity of each of the batch of digitally-signed matched orders;
performing a netting operation to determine a net asset amount for each of the plurality of parties, 
maintaining a local balance datastore defining balance information associated with accounts of the plurality of parties;
monitoring the trading platform to determining if the trading platform has been restarted;
updating the balance information defined within the local balance datastore in response to determining that the trading platform has been restarted; and
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
to determine a net asset amount for each of the plurality of parties;
are merely statements of intended use which do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
effectuating a trading platform, including interfacing the trading platform with a value unit repository (VUR), wherein the VUR comprises at least a digital asset wallet that requires approval from multiple parties, 
encrypting data;
decrypting data using a public encryption key corresponding to the private encryption key;
digitally-signed unmatched orders ;and
effectuating a clearing platform in response to effectuating the trading platform, wherein the clearing platform,wherein the clearing platform is configured to effectuate clearing the batch of digitally-signed matched orders.
These additional elements are recited at a high level of generality – i.e. effectuating , encrypting, decrypting - and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the computer program product claim 9 and the system claim 17 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-5 and 8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claim 3 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claims 2, 4 5 and 8 the features:
cryptocurrency; 
Electronic Communications Network;
Over-The-Counter (OTC) platform; and
digital asset wallet
add technology to the abstract idea of the independent claim.  However, these technological components are merely recited and indicate being used in normal, expected, and routine processes.  As such,  the components do not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 9-13 and 16 otherwise styled as a computer program product, and claims 17-21 and 24 styled as a system, would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-12 and 16-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al (US Pub. No.  20160350749 A1) in view of Madhavan et al (US Pub. No. 20170293669 A1), in further view of Dix et al (US Pub. No. 20120089502 A1).
Regarding claims 1, 9 and 17, Wilkins teaches systems and methods of obscuring intent of an order to buy or sell digital transactional items using distributed and cryptographic (“crypto”) techniques. [0016]. He teaches:
effectuating a trading platform, including interfacing the trading platform with a value unit repository (VUR) – [0022], [0025] “Crypto Integration Platform”, [0044],wherein the VUR comprises at least a digital asset wallet that requires approval from multiple parties – [0022], [0025] and [0026],wherein effectuating a trading platform includes:
encrypting one or more unmatched orders for bearer financial assets concerning a plurality of parties using a private encryption key to produce one or more digitally-signed unmatched orders – [0023] “ATSs (Alternative Trading Systems) may be transferred to other owners using cryptographic techniques such as public-key cryptography and bidirectional encryption. Public-key cryptography requires a key pair, where the two keys are mathematically linked”, [0040];
receiving the one or more digitally-signed unmatched orders for bearer financial assets concerning the plurality of parties – [0022], [0026] and [0028]; and
executing one or more trades of the bearer financial assets between a first market participant and a second market participant including matching the one or more digitally-signed unmatched orders - [0021], [0029], [0038] and [0039]; and’
confirming an origin (or integrity) of each of the batch of digitally-signed matched orders including decrypting each of the batch of digitally-signed matched orders using a public encryption key corresponding to the private encryption key – [0023] “using the sender's public key to verify that the sender originated the transaction”, [0029] and [0040] and [0079],
maintaining a local balance datastore defining balance information associated with accounts of the plurality of parties – [0021], [0024], [0030] and [0038];
monitoring the trading platform to determining if the trading platform has been restarted – [0054]; and
updating the balance information defined within the local balance datastore in response to determining that the trading platform has been restarted – [0024]. 
Wilkins does not explicitly disclose:
“digitally-signed” unmatched orders (emphasis added)
defining a batch of digitally-signed matched orders including the matched one or more digitally-signed unmatched orders a batch of digitally-signed matched orders; 
effectuating a clearing platform in response to effectuating the trading platform, wherein the clearing platform settles one or more trading accounts, clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades, wherein the clearing platform is configured to effectuate clearing the batch of matched orders including:
performing a netting operation to determine a net asset amount for each of the plurality of parties, and
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.
However, Madhavan teaches bilateral assertion model (“BAM”) for interacting with a data structure which stores data of interest to, or otherwise shared among, multiple parties, and, in particular an implementation of a BAM using a bilateral distributed ledger (“BDL”), as a substrate, having the properties of immutability, irrefutability, confidentiality, recoverability, atomicity, and durability [0032].  Examiner notes that the properties of immutability, irrefutability, confidentiality, recoverability, atomicity, and durability are indicative of Applicant’s confirming integrity (of each of the batch of digitally-signed matched orders).  He teaches bilateral, or component bilateral transactions, e.g. assertions, between two participants, referred to as a party participant and a counter-party participant [0033].  
Madhavan teaches the use of “digital” signature being verifiable using a corresponding public cryptographic key [0072].  He teaches generating of the notification data transaction message may include encoding or encrypting with data indicative of a cryptographic signature (Applicant’s “digitally-signed” unmatched orders) of the participant [0115]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkins’ disclosure to include properties of bilateral distributed ledger as well as cryptographic signatures as taught by Madhavan because they ensure the security of transaction data.
Madhavan teaches a block chain, or blockchain, as a distributed database that maintains a continuously-growing list of data records, typically hardened against tampering and revision [0004]. It consists of data structure blocks wherein each block stores batches of individual transactions and the results of any blockchain executables [Id.]. He teaches financial instrument trading systems and electronic trading systems [0018], [0039], [0076] and [0221].  He teaches a central counter party (“CCP”), performing clearing functions [0039] and [0040].  He teaches a netting functions referred to “positions management” wherein trades are usually netted down into buckets [0052].  He teaches clearing firms typically have multiple position accounts (Applicant’s custodial accounts) with each position account typically being subject to the margin requirements [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkins’ disclosure to include batches of individual transactions, position accounts, clearing functions and netting functions as taught by Madhavan because such components and functions are old and well known in the art of trading financial assets.
Neither Wilkins nor Madhavan explicitly discloses:
anonymizing an identity of the first market participant and an identity of the second market participant such that the identity of the first market participant and the identity of the second market participant is only known by the VUR.
However, Dix teaches a system which allows broker/dealer clients to anonymously engage broker/dealer liquidity in an Alternative Trading System (ATS) [0018]. The system includes a communications manager that is configured and arranged to receive and manage an actionable order from a sellside trader, such as a broker/dealer [0020]. In this system, the broker/dealer commits to trade by entering the order, thus providing buyside traders, such as clients of the broker/dealers, with a guaranty of trade execution in the event of an order match [Id.].  He teaches a system capable of governing the engagement of orders for consummating a trade between sellside trader(s), such as broker/dealer, and buyside trader(s), such as a client of the broker/dealer [0051]. He teaches the identity of the buyside and any details concerning a buyside order (including the existence of the buyside order) is known only to the system (Applicant’s VUR) (other than the disclosing party) [0071].  This information is not disclosed to the broker/dealer, ATS, or any other party until a trade has been executed, except as required by applicable law, rule, and/or regulation. In this manner, in the event that no trade is executed, the buyside remains anonymous and the buyside order information and buyside's effort to trade are not disclosed to the broker/dealer [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkins’ disclosure to include a system in which the identity of the buyside is known only to the system as taught by Dix because such a system prevents the leakage of information from a client that could be used against the client's trading interests - Dix [0071].
Regarding claims 2, 10 and 18, Wilkins teaches the bearer financial assets as including a physical asset - [0022].
Regarding claims 3, 11 and 19, Wilkins teaches the one or more unmatched orders as including a bearer-for-currency unmatched order unmatched order – [0022] and [0051].
Regarding claims 4, 12 and 20, Wilkins teaches interfacing with an Electronic Communications Network (ECN) – [0038].
Regarding claims 8, 16 and 24, Wilkins teaches the Value Unit Repository (VUR) as including a broker-dealer - [0022].
Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of Madhavan, in further view of Dix, in further view of Novembre (US Pub. No. 20130317967 A1).
Regarding claims 5, 13 and 21, neither Wilkins, Madhavan nor Dix explicitly discloses interfacing with an Over-The-Counter (OTC) platform.
However, Novembre teaches a system and method of trading a new type of biddable financial instrument [0017].  The new type of biddable financial instrument can be traded in an online competitive bidding process [Id.].  He teaches using OTC platforms which include markets made by investment banks for specific and single issues [0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkins’ disclosure to include OTC platforms as taught by Novembre because using such platforms is old and well known in the art of trading commodities.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kurosawa et al:  “Trading Data Management System, Method And Program Therefor”, (US Pub. No. 20030191741 A1)- [0064] “detects a restart state of the client 2, and determines whether data as to details of trade”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692